Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s response filed on May 28, 2021 is acknowledged and has been entered.  Claim 3 is canceled.  Claim 1 is amended.  Claims 1-2 and 4-19 are pending.  Claim 20 is withdrawn.
Claims 1-2 and 4-19 are discussed in this Office action.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 20 directed to claims non-elected without traverse.  Accordingly, claim 20 has been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claim 20.

Allowable Subject Matter
Claims 1-2 and 4-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments are persuasive.  In particular, Applicant’s arguments that emphasize that “Wangh does not disclose PCR amplification reaction mixtures that include a reagent comprised of a double-stranded hybrid having interacting, covalently attached label moieties, wherein the moieties comprise a bulky, non-planar fluorophore on one strand and on the other strand a non-bulky, planar moiety that is a non-fluorescent quencher” was particularly useful.  Applicant goes on to state “Wangh teaches that bulky non-planar groups, such as fluorescein (FAM) were tested and judged not to be useful as modifying groups in PCR additives”.  These simple statements are clear and reads as a teaching away from the format, as claimed.  It is clear from these specific statements that Wangh does not teach the format of terminal labels.  
Finally, it is noted that the only teaching in the art which includes a bulky, non-planar group on one strand and a non-bulky, planar label on the other strand, is within Lee et al. (US PgPub 20110196130; August 2011).  However, while Lee teaches a format of a probe which includes one type of label on one strand and another type of label on the opposite strand, similar in format to the instant claims, the format taught by Lee would not be compatible with an amplification reaction and requires the inclusion of g5p protein for function of the assembly.  Therefore, for at least these reasons, the claims are free of the art and in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637